



Mattson Technology, Inc.


2012 Equity Incentive Plan






--------------------------------------------------------------------------------


1.
Establishment, Purpose and Term of Plan    1

1.1
Establishment    1

1.2
Purpose    1

1.3
Term of Plan    1

2.
Definitions and Construction    1

2.1
Definitions    1

2.2
Construction    6

3.
Administration    6

3.1
Administration by the Committee    6

3.2
Authority of Officers    6

3.3
Administration with Respect to Insiders    7

3.4
Committee Complying with Section 162(m)    7

3.5
Powers of the Committee    7

3.6
Option Repricing    8

3.7
Indemnification    8

4.
Shares Subject to Plan    8

4.1
Maximum Number of Shares Issuable    8

4.2
Share Accounting    8

4.3
Adjustments for Changes in Capital Structure    9

5.
Eligibility and Award Limitations    9

5.1
Persons Eligible for Awards    9

5.2
Participation    9

5.3
Incentive Stock Option Limitations    10

5.4
Award Limits    10

6.
Terms and Conditions of Options    11

6.1
Exercise Price    11

6.2
Exercisability and Term of Options    11

6.3
Payment of Exercise Price    11

6.4
Effect of Termination of Service    12

6.5
Transferability of Options    13

7.
Terms and Conditions of Stock Awards    13

7.1
Types of Stock Awards Authorized    13

7.2
Purchase Price    13

7.3
Purchase Period    13

7.4
Payment of Purchase Price    13

7.5
Vesting and Restrictions on Transfer    14

7.6
Voting Rights; Dividends and Distributions    14

7.7
Effect of Termination of Service    14

7.8
Nontransferability of Stock Award Rights    14

8.
Terms and Conditions of Restricted Stock Unit Awards    14


--------------------------------------------------------------------------------


8.1
Grant of Restricted Stock Unit Awards    15

8.2
Purchase Price    15

8.3
Vesting    15

8.4
Voting Rights, Dividend Equivalent Rights and Distributions    15

8.5
Effect of Termination of Service    15

8.6
Settlement of Restricted Stock Unit Awards    16

8.7
Nontransferability of Restricted Stock Unit Awards    16

9.
Nonemployee Director Awards    16

10.
Performance Measures and Performance Goals    16

10.1
Establishment of Performance Period, Performance Goals and Performance Award
Formula    16

10.2
Measurement of Performance Goals    17

10.3
Adjustment of Performance-Based Compensation    18

10.4
Effect of Termination of Service    18

11.
Standard Forms of Award Agreement    19

11.1
Award Agreements    19

11.2
Authority to Vary Terms    19

12.
Change in Control    19

12.1
Effect of Change in Control on Awards    19

12.2
Effect of Change in Control on Nonemployee Director Awards    20

13.
Compliance with Securities Law    20

14.
Tax Withholding    20

14.1
Tax Withholding in General    20

14.2
Withholding in Shares    20

15.
Amendment or Termination of Plan    20

16.
Compliance with Section 409A    21

16.1
Awards Subject to Section 409A    21

16.2
Deferral and/or Distribution Elections    21

16.3
Subsequent Elections    22

16.4
Distributions Pursuant to Deferral Elections    22

16.5
Unforeseeable Emergency    23

16.6
Disabled    23

16.7
Death    23

16.8
No Acceleration of Distributions    23

17.
Miscellaneous Provisions    24

17.1
Repurchase Rights    24

17.2
Provision of Information    24

17.3
Rights as Employee, Consultant or Director    24

17.4
Leave of Absence    24


--------------------------------------------------------------------------------


17.5
Rights as a Stockholder    24

17.6
Fractional Shares    24

17.7
Severability    24

17.8
Beneficiary Designation    25

17.9
Unfunded Obligation    25

17.10
Choice of Law    25

17.11    Continuation of Initial Plan as to Outstanding Options             25




--------------------------------------------------------------------------------




Mattson Technology, Inc.
2012 Equity Incentive Plan




1.ESTABLISHMENT, PURPOSE AND TERM OF PLAN.
1.1    Establishment. The Mattson Technology, Inc. Amended and Restated 1989
Stock Option Plan was initially established effective April 24, 1997 (the
“Initial Plan”). The Initial Plan was amended and restated effective as of May
25, 2005 as the 2005 Equity Incentive Plan. The 2005 Equity Incentive Plan is
hereby amended and restated in its entirety as the Mattson Technology, Inc. 2012
Equity Incentive Plan (the “Plan”) effective as of May 10, 2012, the date of its
approval by the stockholders of the Company (the “Effective Date”) and as
further amended and approved by stockholders on May 28, 2015.
1.2    Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Stock Purchase Rights,
Stock Bonuses and Restricted Stock Units.
1.3    Term of Plan. The Plan shall continue in effect until its termination by
the Committee; provided, however, that all Awards shall be granted, if at all,
within ten (10) years from the Effective Date.
2.DEFINITIONS AND CONSTRUCTION.
2.1    Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
(a)    “Award” means any Option, Stock Purchase Right, Stock Bonus or Restricted
Stock Unit granted under the Plan.
(b)    “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Change in Control” means the occurrence of any of the following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve (12)
month period by

1

--------------------------------------------------------------------------------




Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(e)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
(f)    “Committee” means the Compensation Committee or other committee of the
Board duly appointed to administer the Plan and having such powers as shall be
specified by the Board. If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers.
(g)    “Company” means Mattson Technology, Inc., a Delaware corporation, or any
successor corporation thereto.

2

--------------------------------------------------------------------------------




(h)    “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on registration on a Form S‑8 Registration Statement under the
Securities Act.
(i)    “Covered Employee” means any Employee who is or may become a “covered
employee” as defined in Code Section 162(m), or any successor statute, and who
is designated, either as an individual Employee or class of Employees, by the
Committee no later than (i) the date ninety (90) days after the beginning of the
Performance Period, or (ii) the date on which twenty-five percent (25%) of the
Performance Period has elapsed, as a “Covered Employee” under this Plan for such
applicable Performance Period.
(j)    “Director” means a member of the Board.
(k)    “Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Code.
(l)    “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.
(m)    “Employee” means any person treated as an employee (including an Officer
or a member of the Board who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a member of the Board nor payment of
a director’s fee shall be sufficient to constitute employment for purposes of
the Plan. The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be. For purposes of an individual’s rights, if any, under the
terms of the Plan as of the time of the Company’s determination of whether or
not the individual is an Employee, all such determinations by the Company shall
be final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.
(n)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(o)    “Fair Market Value” means, as of any date, the value of a share of Stock
or other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:
(i)    Except as otherwise determined by the Committee, if, on such date, the
Stock is listed on a national or regional securities exchange or market system,
the Fair Market Value of a share of Stock shall be the closing price of a share
of Stock (or the mean of the closing bid and asked prices of a share of Stock if
the Stock is so quoted instead) as quoted on the NASDAQ Global Select Market,
the NASDAQ Global Market or the NASDAQ Capital Market of The NASDAQ Stock Market
or such other national or regional securities exchange or market system
constituting the primary market for the Stock, as reported in The Wall Street
Journal or such other source as the Company deems reliable. If the relevant date
does not fall on a day on which the Stock has traded on such securities exchange
or

3

--------------------------------------------------------------------------------




market system, the date on which the Fair Market Value shall be established
shall be the last day on which the Stock was so traded prior to the relevant
date, or such other appropriate day as shall be determined by the Committee, in
its discretion.
(ii)    Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value on the basis of the opening, closing, high, low
or average sale price of a share of Stock or the actual sale price of a share of
Stock received by a Participant, on such date, the preceding trading day or the
next succeeding trading day. The Committee may vary its method of determination
of the Fair Market Value as provided in this Section for different purposes
under the Plan.
(iii)    If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.
(p)    “Incentive Stock Option” means an Option intended to be (as set forth in
the Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.
(q)    “Insider” means an Officer, Director or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.
(r)    “Nonemployee Director” means a Director who is not an Employee.
(s)    “Nonemployee Director Award” means an Option, Stock Award or Restricted
Stock Unit Award granted to a Nonemployee Director pursuant to Section 9 of the
Plan.
(t)    “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.
(u)    “Officer” means any person designated by the Board as an officer of the
Company.
(v)    “Option” means the right to purchase Stock at a stated price for a
specified period of time granted to a Participant pursuant to Section 6 of the
Plan. An Option may be either an Incentive Stock Option or a Nonstatutory Stock
Option.
(w)    “Ownership Change Event” means the occurrence of any of the following
with respect to the Company: (i) the direct or indirect sale or exchange in a
single or series of related transactions by the stockholders of the Company of
more than fifty percent (50%) of the voting stock of the Company; (ii) a merger
or consolidation in which the Company is a party; or (iii) the sale, exchange,
or transfer of all or substantially all of the assets of the Company (other than
a sale, exchange or transfer to one or more subsidiaries of the Company).
(x)    “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.
(y)    “Participant” means any eligible person who has been granted one or more
Awards.

4

--------------------------------------------------------------------------------




(z)    “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.
(aa)    “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.
(bb)    “Performance Award Formula” means, for any Performance Award, a formula
or table established by the Committee pursuant to Section 10.1 of the Plan which
provides the basis for computing the value of an Award at one or more threshold
levels of attainment of the applicable Performance Goal(s) measured as of the
end of the applicable Performance Period.
(cc)    “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Code Section 162(m) for certain performance-based
compensation paid to Covered Employees.
(dd)    “Performance Goal” means a performance goal established by the Committee
pursuant to Section 10.1 of the Plan.
(ee)    “Performance Period” means a period established by the Committee
pursuant to Section 10.1 of the Plan at the end of which one or more Performance
Goals are to be measured.
(ff)    “Restricted Stock Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 8 of the Plan to receive a share of
Stock on a date determined in accordance with the provisions of Section 8, as
applicable, and the Participant’s Award Agreement.
(gg)    “Restriction Period” means the period established in accordance with
Section 7.5 of the Plan during which shares subject to a Stock Award are subject
to Vesting Conditions.
(hh)    “Rule 16b‑3” means Rule 16b‑3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.
(ii)    “Section 162(m)” means Section 162(m) of the Code.
(jj)    “Section 409A” means Section 409A of the Code (including regulations or
administrative guidelines thereunder).
(kk)    “Securities Act” means the Securities Act of 1933, as amended.
(ll)    “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders such
Service or a change in the Participating Company for which the Participant
renders such Service, provided that there is no interruption or termination of
the Participant’s Service. A Participant’s Service shall be deemed to have
terminated either upon an actual termination of Service or upon the corporation
for which the Participant performs Service ceasing to be a Participating
Company. Subject to the foregoing, the Company, in its sole discretion, shall
determine whether a Participant’s Service has terminated and the effective date
of such termination.
(mm)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.3 of the Plan.

5

--------------------------------------------------------------------------------




(nn)    “Stock Award” means an Award of a Stock Bonus or a Stock Purchase Right.
(oo)    “Stock Bonus” means Stock granted to a Participant pursuant to Section 7
of the Plan.
(pp)    “Stock Purchase Right” means a right to purchase Stock granted to a
Participant pursuant to Section 7 of the Plan.
(qq)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
(rr)    “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company within the meaning of Section 422(b)(6) of the Code.
(ss)    “Vesting Conditions” mean those conditions established in accordance
with Section 7.5 or Section 8.3 of the Plan prior to the satisfaction of which
shares subject to a Stock Award or Restricted Stock Unit Award, respectively,
remain subject to forfeiture or a repurchase option in favor of the Company upon
the Participant’s termination of Service.
2.2    Construction    . Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
3.ADMINISTRATION.
3.1    Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or an Award.
3.2    Authority of Officers    . Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided the Officer has apparent authority with respect
to such matter, right, obligation, determination or election. The Board or
Committee may, in its discretion, delegate to a committee comprised of one or
more Officers the authority to grant one or more Awards, without further
approval of the Board or the Committee, to any Employee, other than a person
who, at the time of such grant, is an Insider or a Covered Person; provided,
however, that (a) such Awards shall not be granted to any one person within any
fiscal year of the Company for more than twenty-five thousand (25,000) shares in
the aggregate, (b) the exercise price per share of each such Award which is an
Option shall be not less than the Fair Market Value per share of the Stock on
the effective date of grant, (c) each such Award other than an Option shall be
subject to the minimum vesting provisions described in Section 5.4(b), (d) each
such Award shall be subject to the terms and conditions of the appropriate
standard form of Award Agreement approved by the Board or the Committee and
shall conform to the provisions of the Plan, and (e) each such Award shall
conform to guidelines as shall be established from time to time by resolution of
the Board or the Committee.

6

--------------------------------------------------------------------------------




3.3    Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b‑3.
3.4    Committee Complying with Section 162(m). If the Company is a “publicly
held corporation” within the meaning of Section 162(m), the Board may establish
a Committee of “outside directors” within the meaning of Section 162(m) to
approve the grant of any Award intended to result in the payment of
Performance-Based Compensation.
3.5    Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:
(a)    to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock or units to be subject to
each Award;
(b)    to determine the type of Award granted and to designate Options as
Incentive Stock Options or Nonstatutory Stock Options;
(c)    to determine the Fair Market Value of shares of Stock or other property;
(d)    to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Award Formula and Performance Goals applicable to any Award
and the extent to which such Performance Goals have been attained, (vi) the time
of the expiration of any Award, (vii) the effect of the Participant’s
termination of Service on any of the foregoing, and (viii) all other terms,
conditions and restrictions applicable to any Award or shares acquired pursuant
thereto not inconsistent with the terms of the Plan;
(e)    to determine whether an Award will be settled in shares of Stock, cash,
or in any combination thereof;
(f)    to approve one or more forms of Award Agreement;
(g)    to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;
(h)    to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;
(i)    to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and

7

--------------------------------------------------------------------------------




(j)    to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.
3.6    Option Repricing. Without the affirmative vote of holders of a majority
of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Board or
Committee shall not approve either (a) the cancellation of outstanding Options
and the grant in substitution therefor of new Options having a lower exercise
price or (b) the amendment of outstanding Options to reduce the exercise price
thereof. This paragraph shall not be construed to apply to “issuing or assuming
a stock option in a transaction to which Section 424(a) applies,” within the
meaning of Section 424 of the Code.
3.7    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, members of the Board or the
Committee and any officers or employees of the Participating Company Group to
whom authority to act for the Board, the Committee or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
4.    SHARES SUBJECT TO PLAN    .
4.1    Maximum Number of Shares Issuable. Subject to adjustment as provided in
Sections 4.2 and 4.3, the maximum aggregate number of shares of Stock that may
be issued under the Initial Plan and the Plan shall be nineteen million four
hundred seventy-five thousand (19,475,000) and shall consist of authorized but
unissued or reacquired shares of Stock or any combination thereof.
4.2    Share Accounting.
(a)    Each share of Stock subject to an Award shall be counted against the
limit set forth in Section 4.1 as one share. Further, if shares of Stock subject
to an Award are returned to the Plan pursuant to Section 4.2(b), one times the
number of shares so returned will be available under Section 4.1 of the Plan,
provided, however, that if shares of Stock acquired pursuant to any such Award
other than an Option granted prior to May 28, 2015 are forfeited or repurchased
by the Company and would otherwise return to the Plan pursuant to
Section 4.2(b), 1.75 times the number of shares of Stock so forfeited or
repurchased will return and will again become available for issuance under
Section 4.1 of the Plan.
(b)    If an outstanding Award for any reason expires or is terminated or
canceled without having been exercised or settled in full, or if shares of Stock
acquired pursuant to an Award subject to forfeiture or repurchase are forfeited
or repurchased by the Company for an amount not greater than the Participant’s
original purchase price, the shares of Stock allocable to the terminated portion
of

8

--------------------------------------------------------------------------------




such Award or such forfeited or repurchased shares of Stock shall again be
available for issuance under the Plan. Shares of Stock shall not be deemed to
have been issued pursuant to the Plan with respect to any portion of a
Restricted Stock Unit Award that is settled in cash. Shares used to pay the tax
and exercise price of an Award will not become available for future grant or
sale under the Plan.
4.3    Adjustments for Changes in Capital Structure. Subject to any required
action by the stockholders of the Company, in the event of any change in the
Stock effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate adjustments shall be made in the
number and kind of shares subject to the Plan and to any outstanding Awards, in
the Award limits set forth in Section 5.4, and in the exercise or purchase price
per share under any outstanding Award in order to prevent dilution or
enlargement of Participants’ rights under the Plan. For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.” If a
majority of the shares which are of the same class as the shares that are
subject to outstanding Awards are exchanged for, converted into, or otherwise
become (whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Committee may unilaterally amend the
outstanding Awards to provide that such Awards are for New Shares. In the event
of any such amendment, the number of shares subject to, and the exercise or
purchase price per share of, the outstanding Awards shall be adjusted in a fair
and equitable manner as determined by the Committee, in its discretion. Any
fractional share resulting from an adjustment pursuant to this Section 4.3 shall
be rounded down to the nearest whole number, and in no event may the exercise or
purchase price under any Award be decreased to an amount less than the par
value, if any, of the stock subject to such Award. The Committee in its sole
discretion, may also make such adjustments in the terms of any Award to reflect,
or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate, including modification of Performance
Goals, Performance Award Formulas and Performance Periods. The adjustments
determined by the Committee pursuant to this Section 4.3 shall be final, binding
and conclusive.
The Committee may, without effecting the number of Shares reserved or available
hereunder, authorize the issuance or assumption of benefits under this Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with Code Sections 409A and 422 and any related guidance
issued by the U.S. Treasury Department, where applicable.
5.    ELIGIBILITY AND AWARD LIMITATIONS.
5.1    Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors. A Nonemployee Director Award may be granted only to a
person who, at the time of grant, is a Nonemployee Director.
5.2    Participation. Awards are granted solely at the discretion of the
Committee. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.

9

--------------------------------------------------------------------------------




5.3    Incentive Stock Option Limitations.
(k)    Persons Eligible. An Incentive Stock Option may be granted only to a
person who, on the effective date of grant, is an Employee. Any person who is
not an Employee on the effective date of the grant of an Option to such person
may be granted only a Nonstatutory Stock Option.
(l)    Fair Market Value Limitation. To the extent that Options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such Options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted. If the Code is amended to provide for a
limitation different from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Upon exercise, shares issued pursuant to each such portion shall
be separately identified.
5.4    Award Limits.
(a)    Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to adjustment as provided in Section 4.3, the maximum aggregate number
of shares of Stock that may be issued under the Plan pursuant to the exercise of
Incentive Stock Options shall not exceed nineteen million four hundred
seventy-five thousand (19,475,000) shares. The maximum aggregate number of
shares of Stock that may be issued under the Plan pursuant to all Awards other
than Incentive Stock Options shall be the number of shares determined in
accordance with Section 4.1, subject to adjustment as provided in Section 4.2
and Section 4.3.
(b)    Limit on Full Value Awards without Minimum Vesting. Except with respect
to a maximum of five percent (5%) of the maximum aggregate number of shares of
Stock that may be issued under the Plan (as of the Effective Date this would be
five percent (5%) of nineteen million four hundred seventy-five thousand
(19,475,000) shares of Stock), as provided in Sections 4.1, 4.2, and 4.3 any
Awards other than Options which vest on the basis of the Participant’s continued
Service shall not provide for vesting which is any more rapid than over a three
(3) year period and at least a twelve (12) month performance period where
vesting is subject to the attainment of performance goals.
(c)    Section 162(m) Awards Limits. The following limits shall apply to the
grant of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m).
(i)    Options. Subject to adjustment as provided in Section 4.3, no Employee
shall be granted within any fiscal year of the Company one or more Options which
in the aggregate are for more than five hundred thousand (500,000) shares.
(ii)    Stock Awards and Restricted Stock Unit Awards. Subject to adjustment as
provided in Section 4.3, no Employee shall be granted within any fiscal year of
the

10

--------------------------------------------------------------------------------




Company one or more Stock Awards or Restricted Stock Unit Awards for more than
five hundred thousand (500,000) shares.
6.    TERMS AND CONDITIONS OF OPTIONS.
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. Award Agreements evidencing Options may incorporate all or any of the
terms of the Plan by reference, and, except as otherwise set forth in Section 9
with respect to Nonemployee Director Options, shall comply with and be subject
to the following terms and conditions:
6.1    Exercise Price. The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that (a) the exercise
price per share of an Option shall be not less than the Fair Market Value of a
share of Stock on the effective date of grant of the Option and (b) no Incentive
Stock Option granted to a Ten Percent Owner shall have an exercise price per
share less than one hundred ten percent (110%) of the Fair Market Value of a
share of Stock on the effective date of grant of the Option. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an exercise price lower
than the minimum exercise price set forth above if such Option is granted
pursuant to an assumption or substitution for another option in a manner that
would qualify under the provisions of Section 424(a) of the Code.
6.2    Exercisability and Term of Options    . Options shall be exercisable at
such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of seven
(7) years after the effective date of grant of such Option, and (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option.
Subject to the foregoing, unless otherwise specified by the Committee in the
grant of an Option, any Option granted hereunder shall terminate seven (7) years
after the effective date of grant of the Option, unless earlier terminated in
accordance with its provisions.
6.3    Payment of Exercise Price.
(d)    Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) by delivery of a properly executed notice of
exercise together with irrevocable instructions to a broker providing for the
assignment to the Company of the proceeds of a sale or loan with respect to some
or all of the shares being acquired upon the exercise of the Option (a “Cashless
Exercise”), (iv) by such other consideration as may be approved by the Committee
from time to time to the extent permitted by applicable law, or (v) by any
combination thereof. The Committee may at any time or from time to time grant
Options which do not permit all of the foregoing forms of consideration to be
used in payment of the exercise price or which otherwise restrict one or more
forms of consideration.
(e)    Limitations on Forms of Consideration.
(i)    Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or

11

--------------------------------------------------------------------------------




agreement restricting the redemption of the Company’s stock. Unless otherwise
provided by the Committee, an Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock if it would result
in adverse consequences to the Company for financial reporting purposes, as
determined by the Company in its discretion.
(ii)    Cashless Exercise. The Company reserves, at any and all times, the
right, in the Company’s sole and absolute discretion, to establish, decline to
approve or terminate any program or procedures for the exercise of Options by
means of a Cashless Exercise, including with respect to one or more Participants
specified by the Company notwithstanding that such program or procedures may be
available to other Participants.
6.4    Effect of Termination of Service.
(a)    Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee and set
forth in the Award Agreement, an Option shall be exercisable after a
Participant’s termination of Service only during the applicable time period
determined in accordance with this Section and thereafter shall terminate:
(i)    Disability. If the Participant’s Service terminates because of the
Disability of the Participant, any unexercisable or unvested portion of the
Option shall be immediately exercisable and vested in full on the date on which
the Participant’s Service terminated and may be exercised by the Participant (or
the Participant’s guardian or legal representative) at any time prior to the
expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the date of expiration of the
Option’s term as set forth in the Award Agreement evidencing such Option (the
“Option Expiration Date”).
(ii)    Death. If the Participant’s Service terminates because of the death of
the Participant, any unexercisable or unvested portion of the Option shall be
immediately exercisable and vested in full on the date on which the
Participant’s Service terminated and may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date. The Participant’s Service
shall be deemed to have terminated on account of death if the Participant dies
within three (3) months after the Participant’s termination of Service.
(iii)    Other Termination of Service. If the Participant’s Service terminates
for any reason, except Disability or death, the Option, to the extent
unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
(b)    Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of an Option within the applicable time periods set forth in
Section 6.4(a) is prevented by the provisions of Section 13 below, the Option
shall remain exercisable until three (3) months after the date the Participant
is notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.
(c)    Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in
Section 6.4(a) of shares acquired upon the exercise of the Option would subject
the Participant to suit under Section 16(b) of the Exchange Act,

12

--------------------------------------------------------------------------------




the Option shall remain exercisable until the earliest to occur of (i) the tenth
(10th) day following the date on which a sale of such shares by the Participant
would no longer be subject to such suit, (ii) the one hundred and ninetieth
(190th) day after the Participant’s termination of Service, or (iii) the Option
Expiration Date.
6.5    Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. An Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, a
Nonstatutory Stock Option shall be assignable or transferable subject to the
applicable limitations, if any, described in the General Instructions to
Form S‑8 Registration Statement under the Securities Act.
7.    TERMS AND CONDITIONS OF STOCK AWARDS.
Stock Awards shall be evidenced by Award Agreements specifying whether the Award
is a Stock Bonus or a Stock Purchase Right and the number of shares of Stock
subject to the Award, in such form as the Committee shall from time to time
establish. Award Agreements evidencing Stock Awards may incorporate all or any
of the terms of the Plan by reference, including the provisions of Section 16
with respect to Section 409A if applicable, and shall comply with and be subject
to the following terms and conditions:
7.1    Types of Stock Awards Authorized. Stock Awards may be in the form of
either a Stock Bonus or a Stock Purchase Right. Stock Awards may be granted upon
such conditions as the Committee shall determine, including, without limitation,
upon the attainment of one or more Performance Goals described in Section 10.2.
If either the grant of a Stock Award or the lapsing of the Restriction Period is
to be contingent upon the attainment of one or more Performance Goals, the
Committee shall follow the procedures set forth in Sections 10.1 through 10.4.
7.2    Purchase Price. The purchase price for shares of Stock issuable under
each Stock Purchase Right shall be established by the Committee in its
discretion. No monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving shares of Stock pursuant to a Stock Bonus,
the consideration for which shall be services actually rendered to a
Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
shares of Stock subject to such Stock Award.
7.3    Purchase Period. A Stock Purchase Right shall be exercisable within a
period established by the Committee, which shall in no event exceed thirty (30)
days from the effective date of the grant of the Stock Purchase Right.
7.4    Payment of Purchase Price. Except as otherwise provided below, payment of
the purchase price for the number of shares of Stock being purchased pursuant to
any Stock Purchase Right shall be made (a) in cash, by check, or in cash
equivalent, (b) by such other consideration as may be approved by the Committee
from time to time to the extent permitted by applicable law, or (iii) by any
combination thereof. The Committee may at any time or from time to time grant
Stock Purchase Rights

13

--------------------------------------------------------------------------------




which do not permit all of the foregoing forms of consideration to be used in
payment of the purchase price or which otherwise restrict one or more forms of
consideration.
7.5    Vesting and Restrictions on Transfer. Subject to Section 5.4(b), shares
issued pursuant to any Stock Award may be subject to Vesting Conditions based
upon the satisfaction of such Service requirements, conditions, restrictions or
performance criteria, including, without limitation, Performance Goals as
described in Section 10.2, as shall be established by the Committee and set
forth in the Award Agreement evidencing such Award. During any Restriction
Period in which shares acquired pursuant to a Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to an Ownership
Change Event or as provided in Section 7.8. Upon request by the Company, each
Participant shall execute any agreement evidencing such transfer restrictions
prior to the receipt of shares of Stock hereunder and shall promptly present to
the Company any and all certificates representing shares of Stock acquired
hereunder for the placement on such certificates of appropriate legends
evidencing any such transfer restrictions.
7.6    Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 7.5 and any Award Agreement, during any Restriction Period
applicable to shares subject to a Stock Award, the Participant shall have all of
the rights of a stockholder of the Company holding shares of Stock, including
the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. However, in the event of a
dividend or distribution paid in shares of Stock or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.3, any and all new, substituted or additional securities
or other property (other than normal cash dividends) to which the Participant is
entitled by reason of the Participant’s Stock Award shall be immediately subject
to the same Vesting Conditions as the shares subject to the Stock Award with
respect to which such dividends or distributions were paid or adjustments were
made.
7.7    Effect of Termination of Service. Unless otherwise provided by the
Committee in the Award Agreement evidencing a Stock Award, if a Participant’s
Service terminates for any reason, whether voluntary or involuntary, other than
because of the Participant’s death or Disability, then (a) the Company shall
have the option to repurchase for the purchase price paid by the Participant any
shares acquired by the Participant pursuant to a Stock Purchase Right which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service and (b) the Participant shall forfeit to the Company any
shares acquired by the Participant pursuant to a Stock Bonus which remain
subject to Vesting Conditions as of the date of the Participant’s termination of
Service. If a Participant’s Service terminates because of the death or
Disability of the Participant, the Participant’s Stock Award shall be
immediately vested in full on the date on which the Participant’s Service
terminated. The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company.
7.8    Nontransferability of Stock Award Rights. Rights to acquire shares of
Stock pursuant to a Stock Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or the laws of descent and distribution.
All rights with respect to a Stock Award granted to a Participant hereunder
shall be exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.
8.    TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS.
Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to

14

--------------------------------------------------------------------------------




time establish. Award Agreements evidencing Restricted Stock Units may
incorporate all or any of the terms of the Plan by reference, including the
provisions of Section 16 with respect to Section 409A if applicable, and shall
comply with and be subject to the following terms and conditions:
8.1    Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may
be granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.2. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow the
procedures set forth in Sections 10.1 through 10.4.
8.2    Purchase Price. No monetary payment (other than applicable tax
withholding, if any) shall be required as a condition of receiving a Restricted
Stock Unit Award, the consideration for which shall be services actually
rendered to a Participating Company or for its benefit. Notwithstanding the
foregoing, if required by applicable state corporate law, the Participant shall
furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Restricted Stock Unit
Award.
8.3    Vesting. Subject to Section 5.4(b), Restricted Stock Units may be made
subject to Vesting Conditions based upon the satisfaction of such Service
requirements, conditions, restrictions or performance criteria, including,
without limitation, Performance Goals as described in Section 10.2, as shall be
established by the Committee and set forth in the Award Agreement evidencing
such Award.
8.4    Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock during the
period beginning on the date the Award is granted and ending, with respect to
particular shares subject to the Award, on the earlier of the date on which the
Award is settled or the date on which it is terminated. Such Dividend
Equivalents, if any, shall be paid by crediting the Participant with additional
whole Restricted Stock Units as of the date of payment of such cash dividends on
Stock. The number of additional Restricted Stock Units (rounded to the nearest
whole number) to be so credited shall be determined by dividing (a) the amount
of cash dividends paid on such date with respect to the number of shares of
Stock represented by the Restricted Stock Units previously credited to the
Participant by (b) the Fair Market Value per share of Stock on such date. Such
additional Restricted Stock Units shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time (or as
soon thereafter as practicable) as the Restricted Stock Units originally subject
to the Restricted Stock Unit Award. In the event of a dividend or distribution
paid in shares of Stock or other property or any other adjustment made upon a
change in the capital structure of the Company as described in Section 4.3,
appropriate adjustments shall be made in the Participant’s Restricted Stock Unit
Award so that it represents the right to receive upon settlement any and all
new, substituted or additional securities or other property (other than normal
cash dividends) to which the Participant would entitled by reason of the shares
of Stock issuable upon settlement of the Award, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
Vesting Conditions as are applicable to the Award.
8.5    Effect of Termination of Service. Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Restricted Stock
Unit Award, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or

15

--------------------------------------------------------------------------------




disability), then the Participant shall forfeit to the Company any Restricted
Stock Units pursuant to the Award which remain subject to Vesting Conditions as
of the date of the Participant’s termination of Service. If a Participant’s
Service terminates because of the death or Disability of the Participant, the
Participant’s Restricted Stock Unit Award shall be immediately vested in full on
the date on which the Participant’s Service terminated.
8.6    Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units vest or on such other
date determined by the Committee, in its discretion, and set forth in the Award
Agreement, one (1) share of Stock (and/or any other new, substituted or
additional securities or other property pursuant to an adjustment described in
Section 8.4) for each Restricted Stock Unit then becoming vested or otherwise to
be settled on such date, subject to the withholding of applicable taxes. If
permitted by the Committee, subject to the provisions of Section 16, and set
forth in the Award Agreement, the Participant may elect in accordance with terms
specified in the Award Agreement to defer receipt of all or any portion of the
shares of Stock or other property otherwise issuable to the Participant pursuant
to this Section. Notwithstanding the foregoing, the Committee, in its
discretion, may provide for settlement of any Restricted Stock Unit Award by
payment to the Participant in cash of an amount equal to the Fair Market Value
on the payment date of the shares of Stock or other property otherwise issuable
to the Participant pursuant to this Section.
8.7    Nontransferability of Restricted Stock Unit Awards. Prior to the
settlement of a Restricted Stock Unit Award, the Award shall not be subject in
any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Restricted Stock Unit Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.
9.    NONEMPLOYEE DIRECTOR AWARDS.
From time to time, the Board or the Committee shall set the amount(s) and
type(s) of Nonemployee Director Awards that shall be granted to all Nonemployee
Directors on a periodic, nondiscriminatory basis pursuant to the Plan, as well
as the additional amount(s) and type(s) of Nonemployee Director Awards, if any,
to be awarded, also on a periodic, nondiscriminatory basis, in consideration of
one or more of the following: (a) the initial election or appointment of an
individual to the Board as a Nonemployee Director, (b) a Nonemployee Director’s
service as Chairman of the Board, (c) a Nonemployee Director’s service on one or
more of the committees of the Board, and (d) a Nonemployee Director’s service as
the chair of a committee of the Board. The terms and conditions of each
Nonemployee Director Award shall comply with the applicable provisions of the
Plan. In addition, the Board or the Committee shall have the right to grant
discretionary Nonemployee Director Awards having such terms and conditions as it
shall from time to time determine.


10.    PERFORMANCE MEASURES AND PERFORMANCE GOALS.
If the grant or vesting of an Award is subject to one or more performance
criteria, the Committee shall follow the procedures set forth in this Section 10
in setting such performance criteria.


10.1    Establishment of Performance Period, Performance Goals and Performance
Award Formula. The Committee shall establish in writing the Performance Period,
Performance Award Formula and one or more Performance Goals applicable to the
grant or vesting of an Award, which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the grant
or vesting of the Award. Unless otherwise permitted in compliance with the

16

--------------------------------------------------------------------------------




requirements under Section 162(m) with respect to each Award intended to result
in the payment of Performance-Based Compensation, the Committee shall establish
the Performance Goal(s) and Performance Award Formula applicable to each Award
no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period or (b) the date on which 25%
of the Performance Period has elapsed, and, in any event, at a time when the
outcome of the Performance Goals remains substantially uncertain. Once
established, the Performance Goals and Performance Award Formula applicable to a
Covered Employee shall not be changed during the Performance Period. The Company
shall notify each Participant granted an Award of the terms of such Award,
including the Performance Period, Performance Goal(s) and Performance Award
Formula.
10.2    Measurement of Performance Goals. Performance Goals shall be established
by the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:
(a)    Performance Measures. Performance Measures shall have the same meanings
as used in the Company’s financial statements, or, if such terms are not used in
the Company’s financial statements, they shall have the meaning applied pursuant
to generally accepted accounting principles, or as used generally in the
Company’s industry. Performance Measures shall be calculated with respect to the
Company and each Subsidiary Corporation consolidated therewith for financial
reporting purposes or such division or other business unit as may be selected by
the Committee. For purposes of the Plan, the Performance Measures applicable to
an Award shall be calculated in accordance with generally accepted accounting
principles, excluding the effect (whether positive or negative) of any change in
accounting standards or any extraordinary, unusual or nonrecurring item, as
determined by the Committee, occurring at the time of the establishment of the
Performance Goals applicable to the Award. Each such adjustment, if any, shall
be made solely for the purpose of providing a consistent basis from period to
period for the calculation of Performance Measures in order to prevent the
dilution or enlargement of the Participant’s rights with respect to an Award.
Performance Measures may be one or more of the following, as determined by the
Committee:
(i)    revenue;
(ii)    sales;
(iii)    expenses;
(iv)    operating income;
(v)    gross margin;
(vi)    operating margin;
(vii)    earnings before any one or more of: stock-based compensation expense,
interest, taxes and depreciation, and amortization;
(viii)    pre-tax profit;
(ix)    net operating income;
(x)    net income;

17

--------------------------------------------------------------------------------




(xi)    economic value added;
(xii)    free cash flow;
(xiii)    operating cash flow;
(xiv)    the market price of the Stock;
(xv)    earnings per share;
(xvi)    return on stockholder equity;
(xvii)    return on capital;
(xviii)    return on assets;
(xix)    return on investment;
(xx)    balance of cash, cash equivalents and marketable securities;
(xxi)    market share;
(xxii)    number of customers;
(xxiii)    customer satisfaction;
(xxiv)    product development;
(xxv)    completion of a joint venture or other corporate transaction;
(xxvi)    inventory turns; and
(xxvii)    days sales outstanding.
(b)    Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final grant or
vesting of an Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value or as a value determined relative to
an index, budget or other standard selected by the Committee.
10.3    Adjustment of Performance-Based Compensation. Awards that are intended
to qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.
10.4    Effect of Termination of Service. Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing an Award or as set
forth in the Plan, if the Participant’s Service terminates for any reason,
whether voluntary or involuntary, before the completion of the Performance
Period applicable to the Award, such Award shall be forfeited in its entirety.

18

--------------------------------------------------------------------------------




11.    STANDARD FORMS OF AWARD AGREEMENT.
11.1    Award Agreements. Each Award shall comply with and be subject to the
terms and conditions set forth in the appropriate form of Award Agreement
approved by the Committee and as amended from time to time. Any Award Agreement
may consist of an appropriate form of Notice of Grant and a form of Agreement
incorporated therein by reference, or such other form or forms as the Committee
may approve from time to time.
11.2    Authority to Vary Terms. The Committee shall have the authority from
time to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.
12.    CHANGE IN CONTROL.
12.1    Effect of Change in Control on Awards. Subject to provisions of
Section 1616, the Committee may, in its sole discretion, provide for any one or
more of the following:
(a)    Accelerated Vesting. The Committee may, in its sole discretion, provide
in any Award Agreement or, in the event of a Change in Control, may take such
actions as it deems appropriate to provide, for the acceleration of the
exercisability and vesting in connection with such Change in Control of any or
all outstanding Awards and shares acquired upon the exercise of such Awards upon
such conditions, including termination of the Participant’s Service prior to,
upon, or following such Change in Control, and to such extent as the Committee
shall determine.
(b)    Assumption or Substitution. In the event of a Change in Control, the
surviving, continuing, successor, or purchasing entity or parent thereof, as the
case may be (the “Acquiror”), may, without the consent of any Participant,
either assume or continue the Company’s rights and obligations under outstanding
Awards or substitute for outstanding Awards substantially equivalent awards (as
the case may be) for the Acquiror’s stock. In the event the Acquiror elects not
to assume or substitute for outstanding Awards in connection with a Change in
Control, any such Awards shall vest in full as of the date of the Change in
Control, and any unexercisable or unvested portion of the outstanding Options
shall be immediately exercisable. The vesting of any Award (or exercise of an
Option) that was permissible solely by reason of this Section 12.1(b) shall be
conditioned upon the consummation of the Change in Control. Any Awards that are
neither assumed or continued by the Acquiror in connection with the Change in
Control nor exercised as of the time of consummation of the Change in Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control. The Committee will not be required to
treat all Awards (or portions thereof) similarly in the transaction.
(c)    Cash-Out. The Committee may, in its sole discretion and without the
consent of any Participant, determine that, upon the occurrence of a Change in
Control, each Award outstanding immediately prior to the Change in Control shall
be canceled in exchange for a payment with respect to each vested share (and
each unvested share, if so determined by the Committee and agreed to by the
Aquiror) of Stock subject to such canceled Award in (i) cash, (ii) stock of the
Company or of a corporation or other business entity a party to the Change in
Control, or (iii) other property which, in any such case, shall be in an amount
having a Fair Market Value equal to the excess of the Fair Market Value of the
consideration, if any, to be paid per share of Stock in the Change in Control
over the exercise price per share under such Award (the “Spread”). In the event
such determination is made by the Committee, the Spread (reduced by applicable
withholding taxes, if any) shall be paid to Participants in respect of the

19

--------------------------------------------------------------------------------




vested portion of their canceled Awards as soon as practicable following the
date of the Change in Control and in respect of the unvested portion of their
canceled Awards in accordance with the vesting schedule applicable to such
Awards as in effect prior to the Change in Control.
12.2    Effect of Change in Control on Nonemployee Director Awards. Subject to
the provisions of Section 16, in the event of a Change in Control, each
Nonemployee Director Award held by a Participant whose Service has not
terminated prior to such date shall become immediately exercisable and vested in
full and shall be settled effective as of the date of the Change in Control.
13.    COMPLIANCE WITH SECURITIES LAW.
The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no shares may be issued pursuant to an Award unless (a) a registration
statement under the Securities Act shall at the time of such exercise or
issuance be in effect with respect to the shares issuable pursuant to the Award
or (b) in the opinion of legal counsel to the Company, the shares issuable
pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
14.    TAX WITHHOLDING.
14.1    Tax Withholding in General. The Company shall have the right to deduct
from any and all payments made under the Plan, or to require the Participant,
through payroll withholding, cash payment or otherwise, including by means of a
Cashless Exercise of an Option, to make adequate provision for, the federal,
state, local and foreign taxes, if any, required by law to be withheld by the
Participating Company Group with respect to an Award or the shares acquired
pursuant thereto. The Company shall have no obligation to deliver shares of
Stock, to release shares of Stock from an escrow established pursuant to an
Award Agreement, or to make any payment in cash under the Plan until the
Participating Company Group’s tax withholding obligations have been satisfied by
the Participant.
14.2    Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.
15.    AMENDMENT OR TERMINATION OF PLAN.
The Committee may amend, suspend or terminate the Plan at any time. However,
without the approval of the Company’s stockholders, there shall be (a) no
increase in the maximum aggregate

20

--------------------------------------------------------------------------------




number of shares of Stock that may be issued under the Plan (except by operation
of the provisions of Section 4.3), (b) no change in the class of persons
eligible to receive Incentive Stock Options, (c) no amendment of Section 6.1
which would allow the grant of an Option with an exercise price per share that
is less than the Fair Market Value of a share of Stock on the effective date of
grant of the Option and (d) no other amendment of the Plan that would require
approval of the Company’s stockholders under any applicable law, regulation or
rule, including the rules of any stock exchange or market system upon which the
Stock may then be listed. No amendment, suspension or termination of the Plan
shall affect any then outstanding Award unless expressly provided by the
Committee. Except as provided by the next sentence, no amendment, suspension or
termination of the Plan may adversely affect any then outstanding Award without
the consent of the Participant. Notwithstanding any other provision of the Plan
to the contrary, the Committee may, in its sole and absolute discretion and
without the consent of any Participant, amend the Plan or any Award Agreement,
to take effect retroactively or otherwise, as it deems necessary or advisable
for the purpose of conforming the Plan or such Award Agreement to any present or
future law, regulation or rule applicable to the Plan, including, but not
limited to, Section 409A.
16.    COMPLIANCE WITH SECTION 409A.
16.1    Awards Subject to Section 409A. The provisions of this Section 16 shall
apply to any Award or portion thereof that is or becomes subject to Section
409A, notwithstanding any provision to the contrary contained in the Plan or the
Award Agreement applicable to such Award. Awards subject to Section 409A
include, without limitation:
(a)    Any Nonstatutory Stock Option that permits the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Award.
(b)    Any Restricted Stock Unit Award that either (i) provides by its terms for
settlement of all or any portion of the Award on one or more dates following the
Short-Term Deferral Period (as defined below) or (ii) permits or requires the
Participant to elect one or more dates on which the Award will be settled.
Subject to any applicable U.S. Treasury Regulations promulgated pursuant to
Section 409A or other applicable guidance, the term “Short-Term Deferral Period”
means the period ending on the later of (i) the date that is two and one-half
months from the end of the Company’s fiscal year in which the applicable portion
of the Award is no longer subject to a substantial risk of forfeiture or
(ii) the date that is two and one-half months from the end of the Participant’s
taxable year in which the applicable portion of the Award is no longer subject
to a substantial risk of forfeiture. For this purpose, the term “substantial
risk of forfeiture” shall have the meaning set forth in any applicable U.S.
Treasury Regulations promulgated pursuant to Section 409A or other applicable
guidance.
16.2    Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Section 409A or any applicable U.S. Treasury Regulations promulgated
pursuant to Section 409A or other applicable guidance, the following rules shall
apply to any deferral and/or distribution elections (each, an “Election”) that
may be permitted or required by the Committee pursuant to an Award subject to
Section 409A:
(a)    All Elections must be in writing and specify the amount of the
distribution in settlement of an Award being deferred, as well as the time and
form of distribution as permitted by this Plan.

21

--------------------------------------------------------------------------------




(b)    All Elections shall be made by the end of the Participant’s taxable year
prior to the year in which services commence for which an Award may be granted
to such Participant; provided, however, that if the Award qualifies as
“performance-based compensation” for purposes of Section 409A and is based on
services performed over a period of at least twelve (12) months, then the
Election may be made no later than six (6) months prior to the end of such
period.
(c)    Elections shall continue in effect until a written election to revoke or
change such Election is received by the Company, except that a written election
to revoke or change such Election must be made prior to the last day for making
an Election determined in accordance with paragraph (b) above or as permitted by
Section 16.3.
16.3    Subsequent Elections. Any Award subject to Section 409A which permits a
subsequent Election to delay the distribution or change the form of distribution
in settlement of such Award shall comply with the following requirements:
(a)    No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made;
(b)    Each subsequent Election related to a distribution in settlement of an
Award not described in Section 16.4(b), 16.4(c), or 16.4(f) must result in a
delay of the distribution for a period of not less than five (5) years from the
date such distribution would otherwise have been made; and
(c)    No subsequent Election related to a distribution pursuant to
Section 16.4(d) shall be made less than twelve (12) months prior to the date of
the first scheduled payment under such distribution.
16.4    Distributions Pursuant to Deferral Elections. No distribution in
settlement of an Award subject to Section 409A may commence earlier than:
(a)    Separation from service (as determined by the Secretary of the United
States Treasury);
(b)    The date the Participant becomes Disabled (as defined below);
(c)    Death;
(d)    A specified time (or pursuant to a fixed schedule) that is either
(i) specified by the Committee upon the grant of an Award and set forth in the
Award Agreement evidencing such Award or (ii) specified by the Participant in an
Election complying with the requirements of Section 16.2 and/or 16.3, as
applicable;
(e)    To the extent provided by the Secretary of the U.S. Treasury, a change in
the ownership or effective control or the Company or in the ownership of a
substantial portion of the assets of the Company; or
(f)    The occurrence of an Unforeseeable Emergency (as defined below).
Notwithstanding anything else herein to the contrary, to the extent that a
Participant is a “Specified Employee” (as defined in Section 409A(a)(2)(B)(i))
of the Company, no distribution pursuant to Section 16.4(a) in settlement of an
Award subject to Section 409A may be made before the date which is

22

--------------------------------------------------------------------------------




six (6) months after such Participant’s date of separation from service, or, if
earlier, the date of the Participant’s death.
16.5    Unforeseeable Emergency. The Committee shall have the authority to
provide in any Award subject to Section 409A for distribution in settlement of
all or a portion of such Award in the event that a Participant establishes, to
the satisfaction of the Committee, the occurrence of an Unforeseeable Emergency.
In such event, the amount(s) distributed with respect to such Unforeseeable
Emergency cannot exceed the amounts necessary to satisfy such Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of such distribution(s), after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship). All distributions with respect to an Unforeseeable Emergency shall be
made in a lump sum as soon as practicable following the Committee’s
determination that an Unforeseeable Emergency has occurred.
The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Committee. The Committee’s decision with respect to whether an Unforeseeable
Emergency has occurred and the manner in which, if at all, the distribution in
settlement of an Award shall be altered or modified, shall be final, conclusive,
and not subject to approval or appeal.
16.6    Disabled. The Committee shall have the authority to provide in any Award
subject to Section 409A for distribution in settlement of such Award in the
event that the Participant becomes Disabled. A Participant shall be considered
“Disabled” if either:
(a)    the Participant is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, or
(b)    the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer.
All distributions payable by reason of a Participant becoming Disabled shall be
paid in a lump sum or in periodic installments as established by the
Participant’s Election, commencing as soon as practicable following the date the
Participant becomes Disabled. If the Participant has made no Election with
respect to distributions upon becoming Disabled, all such distributions shall be
paid in a lump sum as soon as practicable following the date the Participant
becomes Disabled.
16.7    Death. If a Participant dies before complete distribution of amounts
payable upon settlement of an Award subject to Section 409A, such undistributed
amounts shall be distributed to his or her beneficiary under the distribution
method for death established by the Participant’s Election as soon as
administratively possible following receipt by the Committee of satisfactory
notice and confirmation of the Participant’s death. If the Participant has made
no Election with respect to distributions upon death, all such distributions
shall be paid in a lump sum as soon as practicable following the date of the
Participant’s death.
16.8    No Acceleration of Distributions. Notwithstanding anything to the
contrary herein, this Plan does not permit the acceleration of the time or
schedule of any distribution under this

23

--------------------------------------------------------------------------------




Plan pursuant to any Award subject to Section 409A, except as provided by
Section 409A and/or the Secretary of the U.S. Treasury.
17.    MISCELLANEOUS PROVISIONS.
17.1    Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.
17.2    Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.
17.3    Rights as Employee, Consultant or Director. No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director or interfere
with or limit in any way any right of a Participating Company to terminate the
Participant’s Service at any time. To the extent that an Employee of a
Participating Company other than the Company receives an Award under the Plan,
that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.
17.4    Leave of Absence. Unless the Committee provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence.
For purposes of Incentive Stock Options, no such leave may exceed three (3)
months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then six (6) months following the
first (1st) day of such leave any Incentive Stock Option held by the Participant
will cease to be treated as an Incentive Stock Option and will be treated for
tax purposes as a Nonstatutory Stock Option.
17.5    Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.3 or another provision of the Plan.
17.6    Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.
17.7    Severability. If any one or more of the provisions (or any part thereof)
of this Plan shall be held invalid, illegal or unenforceable in any respect,
such provision shall be modified so as to make it valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan shall not in any way be affected or impaired
thereby.

24

--------------------------------------------------------------------------------




17.8    Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.
17.9    Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. No Participating Company shall be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or any Participating Company and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of any Participating Company. The Participants shall
have no claim against any Participating Company for any changes in the value of
any assets which may be invested or reinvested by the Company with respect to
the Plan.
17.10    Choice of Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of California,
without regard to its conflict of law rules.
17.11    Continuation of Initial Plan as to Outstanding Options. Any other
provision of the Plan to the contrary notwithstanding, the Initial Plan shall
remain in effect and apply to all Options granted under the Initial Plan.



25